Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “that” in the 9th
Claim 1 recites the limitation “a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer” in the 13th and 14th lines of the claim, which is indefinite.  The width of a depletion layer depends on the applied voltage.  It is unclear whether the width of the depletion layer is formed under a biased voltage or not.
Claim 9 recites the limitation “that” in the 12th line of the claims.  It is unclear what “that” refers to.
Claim 9 recites the limitation “a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer” in the last three lines of the claim, which is indefinite.  The width of a depletion layer depends on the applied voltage.  It is unclear whether the width of the depletion layer is formed under a biased voltage or not.
Claim 11 recites the limitation "the thickness of the non-doped GaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped GaN layer”.
Claim 11 recites the limitation "the thickness of the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped InGaN layer”.
Claim 11 recites the limitation "the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace “claim 9” with “claim 10”.
Claim 12 recites the limitation "the thickness of the non-doped GaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped GaN layer”.
Claim 12 recites the limitation "the thickness of the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped InGaN layer”.
Claim 13 recites the limitation "the thickness of the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace “claim 9” with “claim 10”.
Claim 14 recites the limitation "the thickness of the non-doped InGaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped InGaN layer”.
Claim 16 recites the limitation "the thickness of the non-doped GaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped GaN layer”.
Claim 17 recites the limitation "the thickness of the non-doped GaN layer" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “a thickness of the non-doped GaN layer”.
Claims 2-8 and 10-18 are rejected because they depend on the rejected claims 1 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxler (US 2013/0270514) in view of Strasssurg et al. (US 2010/0207100).
Regarding claim 1, Saxler teaches a light-emitting element (light emitting diode device; Abstract) comprising: a first n-type nitride semiconductor layer (22A or 122A; Fig. 10A, [0077, 0102]) doped with an n-type impurity (implied by n-type, n doped layers; [0077, 0106]); a first light-emitting layer (active layer 24A or 124A generates light; Fig. 10A, [0080, 0102]) located on the first n-type nitride semiconductor layer (22A or 122A); a p-type GaN layer (26A or 126A; Figs. 10A and 10B, [0102]) located on the first light-emitting layer (24A or 124A) and doped with a p-type impurity (implied by p-type, p doped layers; [0102, 0106]); an n-type GaN layer (135; Figs. 10A and 10B, [0104]) located on the p-type GaN layer (26A or 126A) and doped 
Saxler does not teach a non-doped GaN layer located between the p-type GaN layer and the n-type GaN layer, a thickness of the non-doped GaN layer being not more than a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer.
In the same field of endeavor of light emitting device, Strasssurg et al. teach a non-doped GaN layer (421 in 4’ of Fig. 4; Fig. 2, [0070, 0111-0112]) located between the p-type GaN layer (5’, similar to 5, which can be p-type GaN, i.e. AlxGa1-xN having x=0; Figs. 2 and 4, [0073, 0111-0112]) and the n-type GaN layer (n doped InGaN layer of 41, the InGaN layer can be the GaN layer as shown in [0063]; Figs. 2 and 4, [0065]), a thickness of the non-doped GaN layer (421; approximately 2 nm; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Saxler and Strasssurg et al., and to substitute the tunnel junction 112 in the light emitting diode device of Saxler with the tunnel junction 4’ of Strasssurg et al., because the tunnel junction 4’ of Strasssurg et al. can improve the 
Regarding the limitation “a thickness of the non-doped GaN layer being not more than a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer”, Saxler teaches that a depletion layer is formed by diffusion of electrons and hole between the adjacent n-type region and the p-type region of a p-n junction ([0006-0008]), the thickness of the depletion layer is a function of the applied voltage ([0009-0010]) and the thickness of the depletion layer also determines the tunneling resistance ([0011-0012]).  Strasssurg et al. also teach a p-n junction having adjacent n-type regions and p-type regions which would have a depletion layer formed by the adjacent n-type regions (8 and 41, where n doped InGaN layer of 41 as the claimed “n-type GaN layer”; Figs. 2 and 4, [0084, 0062, 0063, 0065]) and p-type regions (5’ as the claimed “p-type GaN layer”, and 43; Figs. 2 and 4, [0073, 0111-0112, 0063]).
Parameters such as a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization by adjusting the applied voltage (Saxler [0006-0010]) to achieve the desired tunneling resistance (Saxler [0011-0012]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a thickness of the non-doped GaN layer being not more than a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer as claimed by adjusting the applied voltage in order to achieve the desired tunneling resistance (Saxler [0011-0012]).
Regarding claim 6, Saxler teaches the element according to claim 1.
Saxler does not teach wherein the thickness of the non-doped GaN layer is not less than 3 nm and not more than 5 nm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Saxler and Strasssurg et al., and to substitute the tunnel junction 112 in the light emitting diode device of Saxler with the tunnel junction 4’ of Strasssurg et al., because the tunnel junction 4’ of Strasssurg et al. can improve the morphology of the crystal structure, prevent diffusion of different charge carries and improve the electronic properties of the tunnel junction ([0066-0068]) as taught by Strasssurg et al.. 
Regarding claim 9, Saxler teaches a method for manufacturing a light-emitting element (light emitting diode device; Abstract), the method comprising: forming a first n-type nitride semiconductor layer (22A or 122A; Fig. 10A, [0077, 0102]) doped with an n-type impurity (implied by n-type, n doped layers; [0077, 0106]); forming, on the first n-type nitride semiconductor layer (22A or 122A), a first light-emitting layer (active layer 24A or 124A generates light; Fig. 10A, [0080, 0102]); forming, on the first light-emitting layer (24A or 124A), a p-type GaN layer (26A or 126A; Figs. 10A and 10B, [0102]) doped with a p-type impurity (implied by p-type, p doped layers; [0102, 0106]); forming, on the p-type GaN layer (26A or 126A), an n-type GaN layer (135; Figs. 10A and 10B, [0104]) doped with an n-type impurity ([0104]) at an impurity concentration (extremely heavily doped; [0104]) higher than that of the first n-type nitride semiconductor layer (22A or 122A; 22A or 112A are implied not heavily doped; [0077, 0102]); forming, on the n-type GaN layer (135), a second n-type nitride semiconductor layer (22B or 122B; Figs. 10A and 10B, [0102]) doped with an n-type impurity 
Saxler does not teach forming, on the p-type GaN layer, an intermediate layer comprising a non-doped GaN layer; forming, on the intermediate layer, an n-type GaN layer, wherein a thickness of the intermediate layer is not more than a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer.
In the same field of endeavor of light emitting device, Strasssurg et al. teach forming, on the p-type GaN layer (5’, similar to 5, which can be p-type GaN, i.e. AlxGa1-xN having x=0; Figs. 2 and 4, [0073, 0111-0112]), an intermediate layer (421 in 4’ of Fig. 4; see Figs. 2 and 4 upside down, [0070, 0111-0112]) comprising a non-doped GaN layer ([0070, 0111-0112])); forming, on the intermediate layer (421), an n-type GaN layer (n doped InGaN layer of 41, the InGaN layer can be the GaN layer as shown in [0063]; see Figs. 2 and 4 upside down, [0065]), wherein a thickness of the intermediate layer (421; approximately 2 nm; [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Saxler and Strasssurg et al., and to substitute the tunnel junction 112 in the light emitting diode device of Saxler with the tunnel junction 4’ of Strasssurg et al., because the tunnel junction 4’ of Strasssurg et al. can improve the morphology of the crystal structure, prevent diffusion of different charge carries and improve the electronic properties of the tunnel junction ([0066-0068]) as taught by Strasssurg et al.. 

Parameters such as a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization by adjusting the applied voltage (Saxler [0006-0010]) to achieve the desired tunneling resistance (Saxler [0011-0012]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a thickness of the intermediate layer being not more than a width of a depletion layer formed by the n-type GaN layer and the p-type GaN layer as claimed by adjusting the applied voltage in order to achieve the desired tunneling resistance (Saxler [0011-0012]).
Regarding claim 16, Saxler teaches the method according to claim 9.
Saxler does not teach wherein the thickness of the non-doped GaN layer is not less than 3 nm and not more than 5 nm.
In the same field of endeavor of light emitting device, Strasssurg et al. teach wherein the thickness of the non-doped GaN layer (421) is approximately 2 nm ([0070]), which is very close 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Saxler and Strasssurg et al., and to substitute the tunnel junction 112 in the light emitting diode device of Saxler with the tunnel junction 4’ of Strasssurg et al., because the tunnel junction 4’ of Strasssurg et al. can improve the morphology of the crystal structure, prevent diffusion of different charge carries and improve the electronic properties of the tunnel junction ([0066-0068]) as taught by Strasssurg et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al. (US 2021/0280631) teach a light emitting elements having multi-tunnel junctions and two or more light emitting regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/23/2022